DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Office Action replaces the Non-Final Office Action issued on June 3, 2022.
Claims 1-16 are pending, of which claims 1 and 16 are independent claims.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for Application No. CN202010186813.X filed on March 17, 2020.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 03/17/2021 has been considered by the examiner.

Claim Objections
The following claims are objected to for lack of antecedent support or for redundancies.  The Examiner recommends the following changes:
Claim 1, line 2, insert “at least one” before “wireless mesh network”.
Claim 1, line 9, insert “at least one” before “router”.
Claim 2, line 1, insert “at least one” before “sensing node”.
Claim 2, line 2, insert “at least one” before “control node”.
Claim 2, line 4, insert “at least one” before “control node”.
Claim 3, line 1, insert “plurality of” before “wireless mesh nodes”.
Claim 4, line 2, replace “wireless mesh node” with “wireless mesh nodes”.
Claim 4, line 2, insert “at least one” before “sensing node”.
Claim 4, line 2, insert “at least one” before “control node”.
Claim 4, line 3, insert “at least one” before “router node”.
Claim 5, line 2, insert “at least one” before “sensing node”.
Claim 5, line 3, insert “at least one” before “sensing node”.
Claim 6, lines 1-2, insert “at least one” before “wireless mesh network”.
Claim 7, line 1, insert “at least one” before “wireless mesh network”.
Claim 7, line 1, replace “WIFI” with “Wi-Fi”.
Claim 8, line 2, insert “at least one” before “router”.
Claim 9, line 4, insert “at least one” before “router”.
Claim 9, line 4, insert “at least one” before “router node”.
Claim 9, line 5, insert “at least one” before “control node”.
Claim 10, line 3, insert “plurality of” before “wireless mesh nodes”.
Claim 11, line 2, replace the first instance of “the building information model” to “a building information model”.
Claim 11, line 5, insert “plurality of” before “wireless mesh nodes”.
Claim 11, line 5, insert “at least one” before “wireless mesh network”.
Claim 11, line 6, insert “plurality of” before “wireless mesh nodes”.
Claim 12, line 2, insert “plurality of” before “wireless mesh nodes”.
Claim 12, line 5, insert “of the plurality of wireless mesh nodes” after “wireless mesh node”.
Claim 12, line 6, insert “plurality of” before “wireless mesh nodes”.
Claim 12, line 8, insert “plurality of” before “wireless mesh nodes”.
Claim 12, line 9, insert “plurality of” before “wireless mesh nodes”.
Claim 12, line 10, insert “plurality of” before “wireless mesh nodes”.
Claim 12, line 11, replace “wireless mesh node” with “of the wireless mesh node of the plurality of mesh nodes”.
Claim 12, line 12, insert “plurality of” before “wireless mesh nodes”.
Claim 13, line 1, insert “at least one” before “sensing node”.
Claim 13, line 4, insert “at least one” before “control node”.
Claim 13, line 7, insert “at least one” before “control node”.
Claim 14, line 4, insert “at least one” before “control node”.
Claim 15, line 3, insert “at least one” before “sensing node”.
Claim 15, line 5, insert “at least one” before “sensing node”.
Claim 15, line 5, insert “at least one” before “control node”.
Claim 15, line 7, insert “at least one” before “control node”.
Claim 15, line 10, insert “at least one” before “control node”.
Claim 16, line 3, replace “the pre-defined” with “a pre-defined”.
Claim 17, line 4, replace “sensors” with “sensor”.
Claim 18, line 4, replace “the last” with “a last”.
Claim 18, line 4, replace “the current” with “a current”.
Claim 19, line 4, replace “the flow rate of water” with “a flow rate of water”.
Appropriate correction is respectfully requested.  The Examiner respectfully notes that the claims include a significant number of objections.  In an effort to advance prosecution, the Examiner has made best effort to provide recommendations to improve the antecedent support and redundancies, however, it is respectfully requested that the claims be carefully reviewed before the filing of a response to the present action and any corrections necessary to improve clarity and avoid objections be made. 

35 USC § 112(f) Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1-5 and 12-16 are interpreted under 35 U.S.C. 112(f), as reciting means for performing a specified function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Referring to independent claim 1, this claim recites the claim limitations “at least one sensing node” and “at least one control node”.  
Paragraph [0044] of the Specification, as published, refers to FIG. 3 and describes that “[t]he wireless mesh devices 310 and the wireless mesh nodes 122 can be in one-to-one correspondence, that is, each wireless mesh device 310 works as an independent network node in the wireless mesh network 112. Each wireless mesh device 310 is configured to realize one or more of the functions of the sensing node, the control node…”  Paragraph [0045] of the Specification, as published, further describes that “The wireless mesh device 310 includes a chip 312, a wireless communication module and an electrical control element 318. The chip 312 is configured to communicate with the sensors in the building through the wireless communication module or in a wired manner, obtaining the measured environment data collected by the sensors, generating the control commands to control the HVAC equipment corresponding to the sensors according to pre-defined control strategy, and sending the generated control commands to the corresponding HVAC equipment.”
For purposes of examination and in accord with FIGS. 1 and 3 and paragraphs [0034], [0038], [0034], [0055], [0068], and [0069] of the Specification, as published, the “at least one sensing node” is construed as a functional block of a chip for performing the functions or algorithms described in paragraphs [0034], [0038], [0034], [0055], [0068], and [0069] of the Specification.  
For purposes of examination and in accord with FIGS. 1 and 3 and paragraphs [0035], [0038], [0041], [0051], [0057], [0058], [0062], [0063], [0065], [0067], and [0069] of the Specification, as published, the “at least one control node” is construed as a functional block of a chip for performing the functions or algorithms described in paragraphs [0035], [0038], [0041], [0051], [0057], [0058], [0062], [0063], [0065], [0067], and [0069] of the Specification.  
Referring to claims 2, 5, 13, 14, and 15, the recitations of these claims simply adds more detail to or are cumulative to the devices of independent claim 1. Such recitations of claim 2, 5, 13, 14, and 15 do not include additional element(s) that would be rendered sufficient to overcome a means-plus-function interpretation. For purposes of examination, the nodes will be construed as a chip for performing each of the corresponding functions being recited in claims 2, 5, 13, 14, and 15.  
Regarding claim 3, this claim recites “wireless mesh nodes”.  For purposes of examination and in accord with FIGS. 1 and 3 and paragraphs [0031]-[0033], [0044], [0045], [0059], and [0070] of the Specification, as published, the “at least one sensing node” is construed as a functional block of a chip for performing the functions or algorithms described in paragraphs [0031]-[0033], [0059], and [0070] of the Specification.  
Referring to claims 4 and 12, the recitations of these claims simply adds more detail to or are cumulative to the devices of claim 3. Such recitations of claim 4 and 12 do not include additional element(s) that would be rendered sufficient to overcome a means-plus-function interpretation. For purposes of examination, the nodes will be construed as a chip for performing each of the corresponding functions being recited in claims 4 and 12.  
Referring to independent claim 16, this claim recites “an electrical control element”.  Paragraph [0045] of the Specification, as published, describes the “electrical control element 318 may include a relay, an amplifier, a rectifier, a PWM converter, an IC2 bus and/or a switch.”  For purposes of examination, “the electrical control element” will be construed as a relay, an amplifier, a rectifier, a PWM converter, an IC2 bus and/or a switch.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

Claim 12 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claim 12 recites, in part, “generating a simulated signal strength between each pair of the wireless mesh nodes according to a distance between each pair of wireless mesh nodes and type of walls between each pair of wireless mesh nodes...”  In accord with MPEP 2173.05(b)III(E) “The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955).”  As claimed, the meaning or intended scope of “type” of walls is unclear.  Furthermore, it is not clear how the “type” of walls is a factor to the distance being claimed.   Upon review of the Specification, as published, paragraph [0079] provides a description of the types of walls, however, this portion does not define the meaning of “types”.  In view of the foregoing, for purposes of examination, “types of walls”  will be construed as “walls”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 11 recites “…define the virtual addresses of the wireless mesh nodes according to the data of communication signal strength.” 
Under its broadest reasonable interpretation, if a claim limitation covers performance that can be executed in the human mind, but for the recitation of generic electronic devices or generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Under their broadest reasonable interpretation and based on the description provided in the published Specification, as published, such as paragraphs [0077]-[0079] describing the defining of the virtual addresses, the defining function could be performed as a mental process that can be performed through observation, evaluation and judgement. 
Accordingly, the claim recites an abstract idea.
The judicial exceptions is not integrated into a practical application.  Claim 11 depends from claim 1 and claim 8.  Claim 1 recites “at least one wireless mesh network, wherein, the wireless mesh network comprises at least one router and a plurality of wireless mesh nodes, the wireless mesh nodes comprise: at least one sensing node, configured to communicate with sensors installed in a building, and obtain measured environment data collected by the sensors; at least one control node, configured to communicate with HVAC equipment, and send control commands to the HVAC equipment; at least one router node, configured to transmit data between the plurality of wireless mesh nodes, and transmit data between the plurality of wireless mesh nodes and the router”, claim 8 recites “a server that communicates with the router”, and claim 11 the additional recitations “the server is further configured to manage the building information model, the building information model comprises virtual addresses of the wireless mesh nodes in the building; the server is configured to obtain data of communication signal strength between each pair of the wireless mesh nodes in the wireless mesh network,…”
Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. 2019 PEG at 53.
Regarding claim 1, the at least one sensing node configured to communicate with sensors and obtaining measured environmental information, the at least one control node configured to communicate with HVAC equipment and sending control commands, and the at least router node configured to transmit data are insignificant extra-solution activities to the judicial exception.  These recitations amount to necessary data gathering and data transmission or outputting over a network, which do not amount to a practical application.  (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering) (Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982)).
	The additional features including at least one wireless mesh network, at least one router, a plurality of wireless mesh nodes, at least one sensing node, at least one control node, and at least one router node, as recited in the claim that are configured to carry out the additional limitations may be tools, but recited so generically (no details whatsoever are provided other than they are at least one wireless mesh network, at least one router, a plurality of wireless mesh nodes, at least one sensing node, at least one control node, and at least one router node) that they represent no more than mere instructions to apply the judicial exception identified in claim 11 on or using a generic network components.  Simply implementing the abstract idea on a generic network component, as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application.  
Regarding claims 8 and 11, claim 8 recites “a server that communicates with the router” and claim 11 recites “the server is further configured to manage the building information model, the building information model comprises virtual addresses of the wireless mesh nodes in the building”.  The “server” and the “router” are feature that are recited generically and represent no more than mere instructions to apply the judicial exception of claim 11 on a generic network component. Simply implementing the abstract idea on a generic network components, as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application.  
Claim 11 also recites “the server is configured to obtain data of communication signal strength between each pair of the wireless mesh nodes in the wireless mesh network,…”  This recitation amounts to necessary data gathering over a network, which does not amount to a practical application.  (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering) (Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982)).
In view of the foregoing, the additional limitations are not sufficient to demonstrate integration of a judicial exception into a practical application.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Regarding claim 1, the at least one sensing node configured to communicate with sensors and obtaining measured environmental information, the at least one control node configured to communicate with HVAC equipment and sending control commands, and the at least router node configured to transmit data are insignificant extra-solution activities to the judicial exception.  These recitations amount to necessary data gathering and data transmission or outputting, which do not amount to significantly more.  In accord with MPEP 2106.05(d)(II), some examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) include: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.”).  
	The additional features including at least one wireless mesh network, at least one router, a plurality of wireless mesh nodes, at least one sensing node, at least one control node, and at least one router node, as recited in the claim that are configured to carry out the additional limitations may be tools, but recited so generically (no details whatsoever are provided other than they are at least one wireless mesh network, at least one router, a plurality of wireless mesh nodes, at least one sensing node, at least one control node, and at least one router node) that they represent no more than mere instructions to apply the judicial exception identified in claim 11 on or using a generic network components.  Simply implementing the abstract idea on a generic network component, as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application.  
Regarding claims 8 and 11, claim 8 recites “a server that communicates with the router” and claim 11 recites “the server is further configured to manage the building information model, the building information model comprises virtual addresses of the wireless mesh nodes in the building”.  The “server” and the “router” are feature that are recited generically and represent no more than mere instructions to apply the judicial exception of claim 11 on a generic network component. Simply implementing the abstract idea on a generic network components, as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application.  
Claim 11 also reciting, “the server is configured to obtain data of communication signal strength between each pair of the wireless mesh nodes in the wireless mesh network,…”  This recitation amounts to necessary data gathering over a network, which does not amount to significantly more. In accord with MPEP 2106.05(d)(II), some examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) include: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.”)
In view of the foregoing simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not qualify the claim as reciting “significantly more”. Therefore, the additional claimed features of claims 1, 8, and 11 do not amount to significantly more and claim 11 is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 4, 5, 8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pandey et al. (US Patent Publication No. 2012/0109404 A1) (“Pandey”).  
Regarding independent claim 1, Pandey teaches:
A building HVAC control system, comprising at least one wireless mesh network, wherein, the wireless mesh network comprises at least one router and a plurality of wireless mesh nodes, the wireless mesh nodes comprise: Pandey: Paragraph [0030] and FIG. 1 (“In a networked deployment, the node may operate in the capacity of a server or a client machine in … a mesh network. The node may be ... a network router, gateway, switch or bridge, or any machine capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that machine.”) [FIG. 1 illustrates “at least one wireless mesh network” of nodes 112.]
at least one sensing node, configured to communicate with sensors installed in a building, and obtain measured environment data collected by the sensors; Pandey: Paragraph [0031] (“The node 200 may further include one or more sensor devices 212, 214, and 216. These sensor devices can include temperature sensors, humidity sensors, air pressure sensors, air flow sensors, moisture detectors, carbon monoxide detectors, smoke detectors, motion detectors, seismic detectors, and/or other types of sensors for detecting and measuring a desired environmental condition.”) Pandey: Paragraph [0039] (“A particular data center can include a plurality of racks 502 in which electronic components needing environmental control are positioned. There can be n environmental sensors 504 (e.g., temperature sensors) associated with a rack 502 (i: Si 1,Si 2, . . . Si n).”) Pandey: Paragraph [0040] (“…sensors C1, C2, C3, and C4 can be combined with a controller function to control the operation of the corresponding cooling unit. Further, each of the sensors C1, C2, C3, and C4 can be wireless network sensors connectable in a wireless sensor network as described above.”) [The data center reads on “a building”.  The nodes including the environmental sensors 504 or the sensors C1-C4 read on “at least one sensing node”. As shown in FIG. 5, multiple temperature sensors 504 transmitting environmental conditions of corresponding racks to sensor/controller C4 reads on “obtain the measured environment data collected by the sensors”.]
at least one control node, configured to communicate with HVAC equipment, and send control commands to the HVAC equipment; Pandey: Paragraph [0032] (“The control signal generation device 222 can be used to control the operation of an environmental management system, such as a heating/ventilating/air conditioning (HVAC) system, a fan, a heat pump, or other device or system that can alter the environmental conditions being monitored by sensors 212, 214, and 216.”) Pandey: Paragraph [0040] (“…sensors C1, C2, C3, and C4 can be combined with a controller function to control the operation of the corresponding cooling unit. Further, each of the sensors C1, C2, C3, and C4 can be wireless network sensors connectable in a wireless sensor network as described above.”) Pandey: Paragraph [0043] (“In the embodiment shown in FIG. 5, the example system 500 includes a wireless controller device (WCD) associated with each cooling unit. A wireless controller device is similar to a wireless sensor device (described above) in that the WCD can process data, store local information, and use the wireless radio to transmit information on the WSN. In a particular embodiment, the WCD functionality can be combined with the sensor functionality of sensors C1, C2, C3, and C4.”) [FIG. 2 illustrates a configuration of each node.  As shown in FIG. 5, sensors C1-C4 including a controller function to control the cooling unit of an HVAC system reads on “at least one control node”.]
at least one router node, configured to transmit data between the plurality of wireless mesh nodes, and transmit data between the plurality of wireless mesh nodes and the router. Pandey: Paragraph [0030] (“The node may be … a network router,…”)  Pandey: Paragraph [0044] (“Gateways connect the wireless sensors 504 and sensor/controllers C1, C2, C3, and C4 to an IP network, such as the Internet. In the embodiment shown in FIG. 5, the example data center includes two gateways, G1 and G2, connected to a data network 506. The sensors 504 and sensor/controllers C1, C2, C3, and C4 connect to the IP-based network through G1 and G2.”) Pandey: Paragraph [0052] (“The networked wireless sensing devices 504, routers, controllers (e.g., controllers C1, C2, C3, and C4) and gateways (e.g., G1 and G2) of a particular environmental adaptation system can communicate with each other during an initialization phase. In this phase, a multi-hop mesh networking infrastructure can be built that allows network devices to communicate information with each other.”) [As shown in FIGS. 1, 2, and 5, at least one of the nodes as a network router communicating with at least one of the sensor/controllers C1-C4 and the networked wireless sensing devices 504 and at least one of the gateways reads on “at least one router node”.]
Regarding claim 2, Pandey teaches all the claimed features of claim 1, from which claim 2 depends. Pandey further teaches: 
The control system according to claim 1, wherein, 
the sensing node is configured to send the measured environment data to the control node configured to communicate with corresponding HVAC equipment; Pandey: Paragraph [0040] [As described in claim 1.] Pandey: Paragraph [0057] (“First, each networked sensing device 504 reads the temperature (T) periodically at its location. …if temperature (T) as measured by a particular networked sensing device 506 is outside the pre-configured [Tmin, Tmax] range, the particular networked sensing device 504 enters an adaptation mode. In the adaptation mode, the networked sensing device 504 can access its influence zone table and identify the cooling units (e.g., CU1, CU2, CU3, or CU4) and associated controllers (e.g., C1, C2, C3, and C4) that are associated with (i.e., that can influence the environmental conditions of the locations proximate to) the particular networked sensing device 504. Once the networked sensing device 504 has identified the associated controller(s) that can influence the relevant locations, the networked sensing device 504 can send a message to the associated controllers (e.g., C1, C2, C3, and C4) and the nearest gateway (e.g., G1 or G2). The message sent by the networked sensing device 504 can include information requesting the associated controller(s) to issue commands to its associated cooling unit to cause the cooling unit to seek a desired environmental condition.”) [The node communicating sensor information or environmental information to the sensors/controllers C1-C4 including a controller function (which read on “control node”) reads on “the sensing node is configured to send the measured environmental data to the control node”.  The associated controllers C1-C4 controlling operation of corresponding cooling unit based on the temperature/environmental information reads on “to communicate with corresponding HVAC equipment”.] 
after receiving the measured environment data, the control node is configured to generate the control commands according to a pre-defined control strategy for controlling the corresponding HVAC equipment.  Pandey: Paragraph [0057] [As described above.] Pandey: Paragraph [0057] (“For example, if the networked sensing device 504 has determined that the temperature (T) as measured by the particular networked sensing device 506 is higher than Tmax, the networked sensing device 504 can request the associated controller(s) to issue commands to its associated cooling unit to cause the cooling unit to lower its supply temperature or increase its fan speed or both. If the networked sensing device 504 has determined that the temperature (T) as measured by the particular networked sensing device 506 is lower than Tmin, the networked sensing device 504 can request the associated controller(s) to issue commands to its associated cooling unit to cause the cooling unit to increase its supply temperature or decrease its fan speed or both.”) [The command to cause the cooling unit to lower supply temperature or increase fan speed when outside Tmin, Tmax reads on “a pre-defined control strategy”. The associated controller(s) C1, C2, C3, C4 to issue commands to its associated cooling unit to cause the cooling unit to seek a desired environmental condition reads on “the control node is configured to generate the control commands according to a pre-defined control strategy for controlling the corresponding HVAC equipment”.]
Regarding claim 3, Pandey teaches all the claimed features of claim 2, from which claim 3 depends. Pandey further teaches: 
The control system according to claim 2, wherein the wireless mesh nodes are configured to perform device-to-device communications by transmitting and receiving wireless signals through the mesh network without passing through a server, thereby enabling efficient, multi-node control loops that add no additional computational load to the server while increasing the safety of data transmission and the overall reliability of the HVAC control system. Pandey: Paragraph [0016] (“According to various example embodiments of the disclosed subject matter as described herein, there is provided an apparatus and method for controlling environmental conditions in a data center using wireless mesh networks. A particular embodiment relates to a network of radio frequency (RF) devices (wireless nodes) that include one or more sensing devices capable of sensing various environmental conditions. Then, using wireless data communications, the wireless nodes can communicate sensor information, environmental information, or network information with other nodes of the network or with a set of network controllers ...”) Pandey: Paragraph [0017] (“The system and method use a wireless-based distributed control architecture. In this architecture, an array of control devices manages the operation of cooling units within the data center. Unlike the centralized control scheme in conventional systems, the various embodiments described herein have no single point of failure. Such architecture facilitates distributed decision-making, redundancy and fail-over.  The system and method use a coordinated control scheme for managing multiple cooling units for optimal cooling.”) [The wireless nodes communicating with other nodes of the network (excluding the network controllers alternative), reads on “the wireless mesh nodes are configured to perform device-to-device communications by transmitting and receiving wireless signals through the mesh network without passing through a server”.]
Regarding claim 4, Pandey teaches all the claimed features of claim 1, from which claim 4 depends. Pandey further teaches: 
The control system according to claim 1, wherein, each of the plurality wireless mesh node is configured to realize one or more functions of the sensing node, the control node or the router node. Pandey: FIG. 2 and Paragraph [0032] (“In this manner, node 200 can perform wireless data communications with other nodes of WSN 110. The control signal generation device 222 can be used to control the operation of an environmental management system, such as a heating/ventilating/air conditioning (HVAC) system, a fan, a heat pump, or other device or system that can alter the environmental conditions being monitored by sensors 212, 214, and 216.”) Pandey: Paragraph [0040] (“As shown in FIG. 5, sensor C1, for example, provides the supply and return temperature, and humidity at the cooling unit CU1. Other sensors, C2, C3, and C4 perform similar functions for cooling units CU2, CU3, and CU4, respectively. As will be described in more detail below, sensors C1, C2, C3, and C4 can be combined with a controller function to control the operation of the corresponding cooling unit. Further, each of the sensors C1, C2, C3, and C4 can be wireless network sensors connectable in a wireless sensor network as described above.”) [As shown in FIG. 2, the node 200 may function as a sensor device and control signal generation device and the sensors C1-C4 (each being a node) combined with a function read on “each of the plurality wireless mesh node is configured to realize one or more functions of the sensing node, the control node”.]
Regarding claim 5, Pandey teaches all the claimed features of claim 1, from which claim 5 depends. Pandey further teaches: 
The control system according to claim 1, wherein, the sensors comprise at least one external sensor disposed outside the sensing node and at least one internal sensor disposed inside the sensing node.  Pandey: FIG. 2 and Paragraph [0031] (“The example node 200 includes a processor 202 (e.g., a central processing unit (CPU)), a main memory 204 and optionally a static memory 206, which communicate with each other via a bus 201. The node 200 may further include one or more sensor devices 212, 214, and 216.”) Pandey: Paragraph [0039] (“A particular data center can include a plurality of racks 502 in which electronic components needing environmental control are positioned. There can be n environmental sensors 504 (e.g., temperature sensors) associated with a rack 502 (i: Si 1,Si 2, . . . Si n).”) Pandey: Paragraph [0040] (“As shown in FIG. 5, sensor C1, for example, provides the supply and return temperature, and humidity at the cooling unit CU1. Other sensors, C2, C3, and C4 perform similar functions for cooling units CU2, CU3, and CU4, respectively. As will be described in more detail below, sensors C1, C2, C3, and C4 can be combined with a controller function to control the operation of the corresponding cooling unit. Further, each of the sensors C1, C2, C3, and C4 can be wireless network sensors connectable in a wireless sensor network as described above.”) [As shown in FIG. 2, the node 200 may include at least one a sensor device.  The sensor C1 including the at least one sensor device reads on “at least one internal sensor disposed inside the sensing node”.  The sensor 504 including outside the sensor C1 reads on “at least one external sensor disposed outside the sensing node”.]  
Regarding claim 8, Pandey teaches all the claimed features of claim 1, from which claim 8 depends. Pandey further teaches: 
The control system according to claim 1, wherein, further comprises 
a server that communicates with the router. Pandey: Paragraph [0045] (“In the embodiment shown in FIG. 5, the example system 500 includes a centralized software system, called Analysis and Control Unit (ACU) 510, which stores all of the sensing, control, and status information that is forwarded to the gateways G1 and G2 by the wireless sensors 504 and sensor/controllers C1, C2, C3, and C4. The ACU 510 is primarily a repository of information and system-wide data processing for system 500.”) Pandey: Paragraph [0046] (“Each sensing or control network device can periodically send sensor and/or control information, device status, cooling unit status, etc. to the gateways G1 and G2. The sensor and/or control information is then aggregated at the ACU 510.”) [The ACU 510 communicating with the gateway G1 and/or G2 reads on “a server that communicates with the router”.]
Regarding claim 15, Pandey teaches all the claimed features of claim 1, from which claim 15 depends. Pandey further teaches: 
A building HVAC control method, using the building HVAC control system according to claim 1, and comprising: Pandey: Abstract (“…method for controlling environmental conditions in a data center using wireless mesh networks.”)
at the sensing node, communicating with the sensors in the building, and obtaining the measured environment data collected by the sensors; Pandey: Paragraph [0040] (“As shown in FIG. 5, sensor C1, for example, provides the supply and return temperature, and humidity at the cooling unit CU1. Other sensors, C2, C3, and C4 perform similar functions for cooling units CU2, CU3, and CU4, respectively. As will be described in more detail below, sensors C1, C2, C3, and C4 can be combined with a controller function to control the operation of the corresponding cooling unit.”) Pandey: Paragraph [0048] (“Each sensing device 504 has communication paths to a fixed number of controllers (e.g., controllers C1, C2, C3, and C4). Each sensing device 504 can use the communication paths to distribute sensor data (such as temperature, pressure and humidity) to particular controllers in the wireless sensor network on a periodical basis.”) [As shown in FIG. 5, multiple temperature sensors 504 transmitting environmental conditions of corresponding racks to sensor/controller C4 reads on “obtaining the measured environment data collected by the sensors”.]
at the sensing node, sending the measured environment data to the control node configured to control the corresponding HVAC equipment; and Pandey: Paragraph [0054] and FIG. 5 (“During the normal operation, the networked sensing devices 504 monitor the environmental conditions periodically, and send the environmental status information to one of the gateways (e.g., G1 or G2) and associated controllers (e.g., controllers C1, C2, C3, and C4)… if the environmental conditions are outside of prescribed limits, a system adaptation phase of system 500 is entered as described below.”) Pandey: Paragraph [0055] (“As the environmental conditions of a particular data center change during normal operation—possibly due to the increased or decreased load or due to the loss of one or more cooling units—both the volume and the temperature of the cooling air/liquid need to be changed in order to meet the new operational needs and to bring the environmental conditions of the data center within prescribed limits. The system adaptation will typically involve changing the temperature set points and/or changing the fan speed on the different cooling units (e.g., CU1, CU2, CU3, or CU4).”) [At least controller C4 changing fan speed of corresponding cooling unit reads on “control the corresponding HVAC equipment”.]
at the control node, after receiving the measured environment data, generating a control command according to a pre-defined control strategy to control the HVAC equipment corresponding to the sensors; and Pandey: Paragraph [0056] (“One goal of the distributed adaptation system of a particular embodiment is to maintain the temperature at the inlets of the racks 502 between Tmin and Tmax (i.e., within prescribed limits).”) Pandey: Paragraph [0057] (“First, each networked sensing device 504 reads the temperature (T) periodically at its location. …if temperature (T) as measured by a particular networked sensing device 506 is outside the pre-configured [Tmin, Tmax] range, the particular networked sensing device 504 enters an adaptation mode. In the adaptation mode, the networked sensing device 504 can access its influence zone table and identify the cooling units (e.g., CU1, CU2, CU3, or CU4) and associated controllers (e.g., C1, C2, C3, and C4) that are associated with (i.e., that can influence the environmental conditions of the locations proximate to) the particular networked sensing device 504. Once the networked sensing device 504 has identified the associated controller(s) that can influence the relevant locations, the networked sensing device 504 can send a message to the associated controllers (e.g., C1, C2, C3, and C4) and the nearest gateway (e.g., G1 or G2). The message sent by the networked sensing device 504 can include information requesting the associated controller(s) to issue commands to its associated cooling unit to cause the cooling unit to seek a desired environmental condition.  For example, if the networked sensing device 504 has determined that the temperature (T) as measured by the particular networked sensing device 506 is higher than Tmax, the networked sensing device 504 can request the associated controller(s) to issue commands to its associated cooling unit to cause the cooling unit to lower its supply temperature or increase its fan speed or both. If the networked sensing device 504 has determined that the temperature (T) as measured by the particular networked sensing device 506 is lower than Tmin, the networked sensing device 504 can request the associated controller(s) to issue commands to its associated cooling unit to cause the cooling unit to increase its supply temperature or decrease its fan speed or both.”) [The command to cause the cooling unit to lower supply temperature or increase fan speed when outside Tmin, Tmax reads on “a pre-defined control strategy”. The associated controller(s) C1, C2, C3, C4 to issue commands to its associated cooling unit to cause the cooling unit to seek a desired environmental condition for the particular rack reads on “control command according to a pre-defined control strategy to control the HVAC equipment corresponding to the sensors”.]
at the control node, sending the control commands to the HVAC equipment.  Pandey: Paragraphs [0056] and [0057] [As described above.] [The associated controller(s) C1, C2, C3, C4 issuing commands to its associated cooling unit to cause the cooling unit reads on “sending the control commands to the HVAC equipment”.]
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pandey, in view of Rumler et al. (US Patent Publication No. 2018/0317095 A1) (“Rumler”).
Regarding claim 6, Pandey teaches all the claimed features of claim 1, from which claim 6 depends. However, Pandey does not expressly teach the recitations of claim 6.  Rumler describes wireless mesh network survey tool.  Rumler teaches:
The control system according to claim 1, wherein, a working frequency of the wireless mesh network is 2.4GHz or 5GHz. Rumler: Paragraph [0004] (“Currently, when designing and implementing a wireless mesh network, such as a Zigbee (IEEE 802.15.4) mesh network... Further, many building or systems include multiple broadcasts in the 2.4 GHz (as well as other) spectrum. For example, Wi-Fi, Bluetooth, wireless AV devices, wireless headsets, and other devices all broadcast in the 2.4 GHz spectrum.”) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Pandey and Rumler before them, for the a working frequency of the wireless mesh network is 2.4GHz or 5GHz because the references are in the same field of endeavor as the claimed invention and they are focused on controlling an air conditioner or cooling unit using a wireless mesh network.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would provide the wireless mesh network of Pandey to receive signal in the 2.4 GHz spectrum in accord with multiple broadcasts. Rumler Paragraphs [0004] and [0102]
Regarding claim 7, Pandey and Rumler teach all the claimed features of claim 6, from which claim 7 depends. Pandey further teaches: 
The control system according to claim 6, wherein, the wireless mesh network is a WIFI, LoRa, Zigbee or Bluetooth mesh network communicating at 2.4GHz. Pandey: Paragraph [0016] (“According to various example embodiments of the disclosed subject matter as described herein, there is provided an apparatus and method for controlling environmental conditions in a data center using wireless mesh networks. A particular embodiment relates to a network of radio frequency (RF) devices (wireless nodes) that include one or more sensing devices capable of sensing various environmental conditions. Then, using wireless data communications, the wireless nodes can communicate sensor information, environmental information, or network information with other nodes of the network ...” which reads on WIFI.) 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pandey, in view of Muro (US Patent Publication No. 2006/0282498 A1) (“Muro”).
Regarding claim 9, Pandey teaches all the claimed features of claim 8, from which claim 9 depends. However, Pandey does not expressly teach the recitations of claim 9.  Muro describes a sensor network. Muro teaches:
The control system according to claim 8, wherein, 
the server is configured to communicate with a front-end client device, Muro: Paragraph [0058] (“The server 203 collects the pieces of observed information sent from the router nodes 202 and 209, and transmits the pieces of observed information or notifications based on the observed information to the client 205 via the plurality of WEB services 204.”) [The server 203 communicating with the client 205 reads on “the server is configured to communicate with a front-end client device”.]
provide a user interface to the front-end client device, receive control commands from the front-end client device, and Muro: Paragraph [0056] (“…a client 205 which is a user terminal. Many actuators 208 distributed in environment as in the case of the sensor nodes 202 may control the environment. According to this invention, the sensor node 201, the router node 202, the server 203, the Web Service 204, the client 205, and the actuator node 208 that constitute the sensor network are generally called “nodes”.”) Muro: Paragraph [0066] (“A user 420 who wishes to set an operation flow of distributed event handling in the sensor network describes a script 418 which defines the entire operation flow at the client 205, and requests execution to the script manager 419.”) [The user terminal reads on “a user interface”. The setting of the execution of the operation at the client reads on “receive control commands from the front-end client device”.]
send the control commands to the HVAC equipment through the server, the router, the router node and the control node in turn. Muro: FIG. 1 and Paragraphs [0056], [0058] and [0066] [As described above.] Muro: Paragraph [0057] (“The sensor node 207 and the actuator node 208 are connected to the router node 209…The actuator node 208 operates based on conditions set by a user of the client 205 or the like, and includes, e.g., an air conditioner.”) Muro: Paragraph [0318] (“Referring to FIG. 28, it is presumed that sensor nodes 2901 and 2902 are connected to a server 2907 via router nodes 2903, 2904, 2905, and 2906. In this case, a function is provided which causes the sensor nodes 2904 and 2905 to output messages when an average temperature of an observation target area 2908 designated by a user deviates from a designated value. The router nodes 2904 and 2905 are arranged in parallel.”) Muro: Paragraph [0319] (“The sensor nodes 2901 and 2902 are similar to the sensor node 201 of the first embodiment, the router nodes 2903 to 2906 are similar to the router node 202 of the first embodiment, and the server 2703 is similar to the server 203 of the first embodiment.”) [The server 203 transmitting the conditions set by the user to the air conditioner reads on “send the control commands to the HVAC equipment through the server”. The server 2907 connected the router node 2906 reads on “the router”.  The router node 2906 connected to the router nodes 2904 and 2905 reads on “the router node”.  The router node to the actuator node to control the environment reads on “the control node in turn”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Pandey and Muro before them, for the server of Pandey to be configured to communicate with a front-end client device, provide a user interface to the front-end client device, receive control commands from the front-end client device, and send the control commands to the HVAC equipment through the server, the router, the router node and the control node in turn because the references are in the same field of endeavor as the claimed invention and they are focused on controlling an air conditioner or cooling unit using a mesh network.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would provide a sensor network which can dynamically change an operation flow of each node with ease according to a user request or to a user situation. Muro Paragraph [0011] The combination would enable control of the operation flow of handling the events distributed to the nodes by one script. Muro Paragraph [0013]  Accordingly, as dynamic changes can be made corresponding to user objects which are present by a plurality, cannot be generalized but dynamically changed, diverse user objects can be reflected on a single sensor network. Thus, installation/maintenance costs can be shared among a plurality of users, so it is possible to realize a large sensor network infrastructure for making observations over wide regions.
Regarding claim 10, Pandey and Muro teach all the claimed features of claim 9, from which claim 10 depends. Pandey further teaches: 
The control system according to claim 9, wherein, 
the server is further configured to store a building information model, Pandey: Paragraph [0045] (“In the embodiment shown in FIG. 5, the example system 500 includes a centralized software system, called Analysis and Control Unit (ACU) 510, which stores all of the sensing, control, and status information that is forwarded to the gateways G1 and G2 by the wireless sensors 504 and sensor/controllers C1, C2, C3, and C4. The ACU 510 is primarily a repository of information and system-wide data processing for system 500.”) Pandey: Paragraph [0053] (“The calibration process results in influence zone tables that include information associating particular cooling units (e.g., CU1, CU2, CU3, and CU4), controllers, and networked sensing devices 504 with the specific zones of the data center. The influence zone tables can be used during the system adaptation phase as described below. The influence zone tables can be stored at each networked sensing device 504, the control nodes, and/or stored centrally at the controllers or the ACU 510.”) [The ACU as a repository of information and system-wide data processing for system 500 reads on “the server” and the influence zone tables stored in the ACU reads on “a building information model”.]
the building information model comprises information of the wireless mesh nodes and information of the HVAC equipment in the building. Pandey: Paragraph [0053] [As described above.] Pandey: Paragraph [0057] (“The gateway can transfer this information to ACU 510 via network 506. The ACU 510 may store this information for later processing according to a pre-determined processing interval or the ACU 510 may process the information from networked sensing devices 504 on receipt. However, if temperature (T) as measured by a particular networked sensing device 506 is outside the pre-configured [Tmin, Tmax] range, the particular networked sensing device 504 enters an adaptation mode. In the adaptation mode, the networked sensing device 504 can access its influence zone table and identify the cooling units (e.g., CU1, CU2, CU3, or CU4) and associated controllers (e.g., C1, C2, C3, and C4) that are associated with (i.e., that can influence the environmental conditions of the locations proximate to) the particular networked sensing device 504.”) [The influence zone tables that include information associating particular cooling units (e.g., CU1, CU2, CU3, and CU4), controllers, and networked sensing devices 504 with the specific zones of the data center reads on “information of the wireless mesh nodes and information of the HVAC equipment of the building”.]

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pandey, in view of Maruoka, Y. and Ueda, K., 2013, March. A method for establishing routes and IPv6 addressing based on the estimated distance from neighboring nodes in wireless mesh networks. In 2013 27th International Conference on Advanced Information Networking and Applications Workshops (pp. 21-26). IEEE. (“Maruoka”).
Regarding claim 11, Pandey teaches all the claimed features of claim 8, from which claim 11 depends. However, Pandey does not expressly teach the recitations of claim 11.  Maruoka teaches:
The control system according to claim 8, wherein, 
the server is further configured to manage the building information model, the building information model comprises virtual addresses of the wireless mesh nodes in the building; Maruoka: Page 21, second column, last paragraph (“Mesh Portal (MPP), Mesh Point (MP), Mesh Access Point (MAP), and Station (STA). Nodes other than STA can relay packets that mesh functions. An example of a wireless mesh network is shown in Figure 1.”) Maruoka: Page 24, first column, last paragraph (“MBCR is regarded as a protocol of the data link layer in a network hierarchical model. Each node has a virtual address as information about the data link layer.”) Maruoka: Page 25, second column, first paragraph (“Virtual address information included in the destination IPv6 address and virtual addresses of neighboring nodes are referred to when a request for sending data packets occurs in the IP protocol, which is a higher layer of a hierarchical model; positions of the neighboring nodes on the tree structure are then grasped.”) [The STA reads on “the server”.  The network hierarchical model reads on “the building information model”.  The network hierarchical model where each node has a virtual address reads on “the building information model comprises virtual addresses of the wireless mesh nodes”.]
the server is configured to obtain data of communication signal strength between each pair of the wireless mesh nodes in the wireless mesh network, and define the virtual addresses of the wireless mesh nodes according to the data of communication signal strength. Maruoka: Page 23, first column, last paragraph (“…the approximate distance between the nodes, given the frequency of the radio waves used by the node in the wireless communication and the received signal strength.”) Maruoka: Page 23, second column, last paragraph (“When a node joins the network, the virtual address MBCR used in the routing is determined by the strength and radio communication to get the virtual address of the neighboring nodes that are already participating in the network. Because the virtual address shows the state of the links between nodes in the tree structure, it is necessary to perform the allocation of the virtual address by using the branch of a branch or an extension of the branch of the tree nodes to join the network anew. For determining this virtual address, we use the two patterns formed by the positional relationship between the node and its neighboring nodes participating in the new network. The decision shows the pattern of their virtual address below.”) [The given strength and radio communication of a node with neighboring nodes reads on “obtain data of communication signal strength between each pair of the wireless mesh nodes”. The determination of the virtual address using a branch of tree nodes determined by the strength reads on “define the virtual addresses of the wireless mesh nodes according to the data of communication signal strength”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Pandey and Maruoka before them, for the server of Pandey to be configured to manage the building information model, the building information model comprises virtual addresses of the wireless mesh nodes in the building; the server is configured to obtain data of communication signal strength between each pair of the wireless mesh nodes in the wireless mesh network, and define the virtual addresses of the wireless mesh nodes according to the data of communication signal strength because the references are in the same field of endeavor as the claimed invention and they are focused on controlling an air conditioner or cooling unit using a mesh network.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would decrease the number of control packets needed to establish routes. Maruoka Abstract  The combination of the references would provide a modified addressing to enable a new mesh point to establish routes with a small number of control packets. Maruoka Page 26, first column, second full paragraph.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pandey, in view of Sloo et al. (US Patent Publication No. 2015/0100167 A1) (“Sloo”).
Regarding claim 13, Pandey teaches all the claimed features of claim 8, from which claim 13 depends. However, Pandey does not expressly teach the recitations of claim 13. Sloo describes systems and methods for controlling a climate control system of a smart-home environment that includes a plurality of smart devices.  Sloo teaches:
The control system according to claim 8, wherein, 
the sensing node is further configured to obtain measured motion data collected by the sensors; Sloo: Paragraph [0068] (“Other examples of low-powered nodes include battery-powered versions of the smart hazard detectors 104. These smart hazard detectors 104 … may include any number and type of sensors, … occupancy/motion sensors,…”) 
wherein, when detecting that a specific area is not occupied according to the measured motion data, the control node or the server is configured to: Sloo: Paragraph [0068] (“Other examples of low-powered nodes include battery-powered versions of the smart hazard detectors 104. These smart hazard detectors 104 … may include any number and type of sensors, … occupancy/motion sensors,…”) Sloo: Paragraph [0079] (“In operation, … the smart thermostat 102 controls the HVAC or climate control system so as to achieve the desired temperature … temperature data from occupied rooms is more heavily weighted than temperature data from unoccupied rooms.”) Sloo: Paragraph [0085] (“According to embodiments, occupancy data obtained from the various low-powered and spokesman nodes located throughout the smart-home environment 100 is used to determine when the house is unoccupied…”)
calculate a time difference between the last time detecting occupancy and the current time, and Sloo: Paragraph [0085] (“According to embodiments, occupancy data obtained from the various low-powered and spokesman nodes located throughout the smart-home environment 100 is used to determine when the house is unoccupied and, upon determining that the house is unoccupied, the smart-home environment 100 automatically turns off or reduces operation of the HVAC system to conserve energy and lessen environmental impact…In some examples, the smart-home environment 100 determines that the home is unoccupied upon receiving no occupancy data from the low-powered and spokesman nodes in the home for the duration of a period of time, such as one hour.”) [From occupancy to unoccupancy, the determination of unoccupancy for the duration of a period of time reads on “calculate a time difference”.]
when the time difference is larger than or equal to a pre-defined threshold, the control node or the server generates a control command for turning off the corresponding HVAC equipment. Sloo: Paragraph [0085] (“In some examples, the smart-home environment 100 determines that the home is unoccupied upon receiving no occupancy data from the low-powered and spokesman nodes in the home for the duration of a period of time, such as one hour. In other words, if none of the low-powered or spokesman nodes detects any movement in the home during daytime hours for the duration of the period, then the smart-home environment 100 makes an inference that the home is unoccupied and invokes "auto away" to turn off or reduce operation of the HVAC system.”) [The node detection of no movement in the home for the duration of the period and the smart-home environment turning off the operation of the HVAC system reads on “the time difference is larger than or equal to a pre-defined threshold, the control node or the server generates a control command for turning off the corresponding HVAC equipment”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Pandey and Sloo before them, for the sensing node of Pandey to be configured to obtain measured motion data collected by the sensors; wherein, when detecting that a specific area is not occupied according to the measured motion data, the control node or the server is configured to: calculate a time difference between the last time detecting occupancy and the current time, and when the time difference is larger than or equal to a pre-defined threshold, the control node or the server generates a control command for turning off the corresponding HVAC equipment because the references are in the same field of endeavor as the claimed invention and they are focused on controlling an air conditioner or cooling unit.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because motion sensing as well as other techniques can be used in the detection and/or prediction of occupancy, where occupancy information is used in generating an effective and efficient scheduled program. Sloo Paragraph [0281]

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pandey, in view of Albinger et al. (US Patent Publication No. 2019/0162436 A1) (“Albinger”).
Regarding claim 14, Pandey teaches all the claimed features of claim 8, from which claim 14 depends. However, Pandey does not expressly teach the recitations of claim 14. Albinger describes system that modifies an environmental condition of a building zone.  Albinger teaches:
The control system according to claim 8, 
wherein, the control commands comprise temperature control commands and flow rate control commands; Albinger: Paragraph [0004] (“Controllers for VAV units may utilize one or more feedback control devices to determine and drive the damper and valve actuators to setpoint positions based on building temperature setpoints.”) Albinger: Paragraph [0105] (“In a waterside and airside disturbance rejection system, a primary controller (e.g., zone controller 804) generates control signals that serve as air and water flow rate setpoints …”)
wherein, after generating the temperature control commands or receiving the temperature control commands from the server, the control node sends a temperature control command to the corresponding HVAC equipment, and Albinger: Paragraph [0129] (“Based on this comparison, the comparator (e.g., cooling setpoint comparator 820, heating setpoint comparator 822) may generate a zone temperature error signal (e.g., cooling zone temperature error 824 or heating zone temperature error 826) that is received by a zone temperature controller (e.g., cooling zone controller 828 or heating zone controller 830). The zone temperature controller may be configured to generate a flow rate setpoint (e.g., air flow rate setpoint 836, water flow rate setpoint 838) based on the temperature error signal…”) [The zone temperature controller sending the temperature error signal that is received by the cooling zone controller reads on “the control node sends a temperature control command to the corresponding HVAC equipment”.]
sends a flow rate control command to a flow control valve of the corresponding HVAC equipment, to control the flow rate of water in a corresponding water supply and return loop, to realize that the temperature is controlled to an indoor temperature setpoint at a minimum flow rate. Albinger: Paragraph [0129] (“Process 1100 is shown to include a VAV controller 802 receiving a flow rate setpoint (e.g., air flow rate setpoint 836 or water flow rate setpoint 838) from an outer control loop (step 1102). The flow rate setpoint may be generated through a series of steps in the outer control loop. First, a comparator (e.g., cooling setpoint comparator 820 or heating setpoint comparator 822) of zone controller 804 may compare a zone temperature setpoint (e.g., zone temperature cooling setpoint 816 or zone temperature heating setpoint 818) received from a source external to system 800 (e.g., a supervisory controller, a user mobile device) to measured zone temperature feedback 814 from building zone 806. Based on this comparison, the comparator (e.g., cooling setpoint comparator 820, heating setpoint comparator 822) may generate a zone temperature error signal (e.g., cooling zone temperature error 824 or heating zone temperature error 826) that is received by a zone temperature controller (e.g., cooling zone controller 828 or heating zone controller 830). The zone temperature controller may be configured to generate a flow rate setpoint (e.g., air flow rate setpoint 836, water flow rate setpoint 838) based on the temperature error signal (e.g., cooling zone temperature error 824 and heating zone temperature error 826) and transmit the flow rate setpoint (e.g., air flow rate setpoint 836 or water flow rate setpoint 838) to VAV controller device 802. After verifying that the flow rate setpoint does not exceed a maximum or minimum flow rate limit stored in a flow/velocity span block (e.g., air flow span block 832 or water flow span block 834), the flow rate setpoint may be provided as input to a comparator (e.g., comparator 840 or comparator 842).”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Pandey and Albinger before them, for the control commands of Pandey to comprise temperature control commands and flow rate control commands; wherein, after generating the temperature control commands or receiving the temperature control commands from the server, the control node sends a temperature control command to the corresponding HVAC equipment, and sends a flow rate control command to a flow control valve of the corresponding HVAC equipment, to control the flow rate of water in a corresponding water supply and return loop, to realize that the temperature is controlled to an indoor temperature setpoint at a minimum flow rate because the references are in the same field of endeavor as the claimed invention and they are focused on controlling an air conditioner or cooling unit.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification to increase the capabilities of VAV controller units to operate efficiently even when subjected to waterside and airside system disturbances (e.g., fluctuations in the pressure of air and fluid flow). Albinger Paragraph [0004] Because it is not necessary to install VAV controller device 502 and equipment 504 as separate devices and then make a connection between them, technicians performing the installation may require less specialized training and fewer tools. Other advantages of a single device may include simplification of control and troubleshooting functions. However, in some embodiments, VAV controller device 502 and equipment 504 are packaged as separate devices that may be communicably coupled via a wired or a wireless connection. Albinger Paragraph [0086]

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pandey, in view of Reichel et al. (US Patent Publication No. 2003/0051023 A1) (“Reichel”).
Regarding independent claim 16, Pandey teaches:
A wireless mesh device comprising: Pandey: Abstract (“Various embodiments provide an apparatus and method for controlling environmental conditions in a data center using wireless mesh networks.”)
a chip, configured to communicate with sensors in a building, collect measured environment data from the sensors, Pandey: Paragraph [0031] (“The example node 200 includes a processor 202 (e.g., a central processing unit (CPU)), a main memory 204 and optionally a static memory 206, which communicate with each other via a bus 201. The node 200 may further include one or more sensor devices 212, 214, and 216. These sensor devices can include temperature sensors, humidity sensors, air pressure sensors, air flow sensors, moisture detectors, carbon monoxide detectors, smoke detectors, motion detectors, seismic detectors, and/or other types of sensors for detecting and measuring a desired environmental condition.”) Pandey: Paragraph [0032] (“The node 200 may further include a non-volatile memory 218, a control signal generation device 222,...”) Pandey: Paragraph [0039] (“A particular data center can include a plurality of racks 502 in which electronic components needing environmental control are positioned. There can be n environmental sensors 504 (e.g., temperature sensors) associated with a rack 502 (i: Si 1,Si 2, . . . Si n).”) Pandey: Paragraph [0040] (“…sensors C1, C2, C3, and C4 can be combined with a controller function to control the operation of the corresponding cooling unit. Further, each of the sensors C1, C2, C3, and C4 can be wireless network sensors connectable in a wireless sensor network as described above.”) [The data center reads on “a building”.  The nodes (Paragraphs [0030] and [0031] and FIG. 1) including sensors/controllers C1-C4 including a processor reads on “a chip”. As shown in FIG. 5, multiple temperature sensors 504 transmitting environmental conditions of corresponding racks to sensor/controller C4 reads on “collect measured environment data from the sensors”.] 
generate control commands according to the pre-defined control strategy to control the HVAC equipment corresponding to the sensors, and send the control commands to a corresponding HVAC equipment; Pandey: Paragraph [0056] (“One goal of the distributed adaptation system of a particular embodiment is to maintain the temperature at the inlets of the racks 502 between Tmin and Tmax (i.e., within prescribed limits).”) Pandey: Paragraph [0057] (“First, each networked sensing device 504 reads the temperature (T) periodically at its location. …if temperature (T) as measured by a particular networked sensing device 506 is outside the pre-configured [Tmin, Tmax] range, the particular networked sensing device 504 enters an adaptation mode. In the adaptation mode, the networked sensing device 504 can access its influence zone table and identify the cooling units (e.g., CU1, CU2, CU3, or CU4) and associated controllers (e.g., C1, C2, C3, and C4) that are associated with (i.e., that can influence the environmental conditions of the locations proximate to) the particular networked sensing device 504. Once the networked sensing device 504 has identified the associated controller(s) that can influence the relevant locations, the networked sensing device 504 can send a message to the associated controllers (e.g., C1, C2, C3, and C4) and the nearest gateway (e.g., G1 or G2). The message sent by the networked sensing device 504 can include information requesting the associated controller(s) to issue commands to its associated cooling unit to cause the cooling unit to seek a desired environmental condition.  For example, if the networked sensing device 504 has determined that the temperature (T) as measured by the particular networked sensing device 506 is higher than Tmax, the networked sensing device 504 can request the associated controller(s) to issue commands to its associated cooling unit to cause the cooling unit to lower its supply temperature or increase its fan speed or both. If the networked sensing device 504 has determined that the temperature (T) as measured by the particular networked sensing device 506 is lower than Tmin, the networked sensing device 504 can request the associated controller(s) to issue commands to its associated cooling unit to cause the cooling unit to increase its supply temperature or decrease its fan speed or both.”) [The command to cause the cooling unit to lower supply temperature or increase fan speed when outside Tmin, Tmax reads on “a pre-defined control strategy”. The associated controller(s) C1, C2, C3, C4 issuing commands to its associated cooling unit to cause the cooling unit to seek a desired environmental condition for the particular rack reads on “generate control commands according to the pre-defined control strategy to control the HVAC equipment corresponding to the sensors”. The associated controller(s) C1, C2, C3, C4 issuing commands to its associated cooling unit to cause the cooling unit reads on “send the control commands to a corresponding HVAC equipment”.]
a wireless communication module; and Pandey: Paragraph [0016] (“A particular embodiment relates to a network of radio frequency (RF) devices (wireless nodes) that include one or more sensing devices capable of sensing various environmental conditions. Then, using wireless data communications, the wireless nodes can communicate sensor information, environmental information, or network information with other nodes of the network…”) Pandey: Paragraph [0074] (“In example embodiments, a node configured by an application may constitute a “module” that is configured and operates to perform certain operations as described herein.”)
Pandey does not expressly teach “an electrical control element configured to perform signal conversion between the sensors, the HVAC equipment and the chip”.  However, Reichel describes an air quality monitoring system at a site having a private communications network adapted to carry data traffic. Reichel teaches:
an electrical control element configured to perform signal conversion between the sensors, the HVAC equipment and the chip. Reichel: Paragraph [0017] (“A microprocessor is coupled to the air quality sensors and to a data storage device. The microprocessor is programmed to convert sensor data to a protocol compatible with the HVAC controller. The microprocessor is also programmed to adjust sensor data from the first air quality sensor in response to sensor data collected by the second air quality sensor. A communications device couples the microprocessor to the HVAC controller.”) [The program in the microprocessor to convert reads on “an electrical control element” and the microprocessor reads on “the chip”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Pandey before them, to include an electrical control element configured to perform signal conversion between the sensors, the HVAC equipment and the chip because the references are in the same field of endeavor as the claimed invention and they are focused on controlling an air conditioner or cooling unit.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification to enable communication between an air quality monitoring system to control HVAC equipment in response to environmental conditions. Reichel Paragraph [0017]

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pandey and Reichel and further in view of Drego et al. (US Patent No. 10,691,464 B1) (“Drego”).
Regarding claim 17, Pandey teaches all the claimed features of claim 16, from which claim 17 depends. Pandey further teaches:
The wireless mesh device according to claim 16, further comprising 
an internal sensor configured to collect measured environment data, wherein the chip is configured to … communicate with the internal sensors disposed inside the mesh device.  Pandey: FIG. 2 and Paragraph [0031] (“The example node 200 includes a processor 202 (e.g., a central processing unit (CPU)), a main memory 204 and optionally a static memory 206, which communicate with each other via a bus 201. The node 200 may further include one or more sensor devices 212, 214, and 216.”) Pandey: Paragraph [0039] (“A particular data center can include a plurality of racks 502 in which electronic components needing environmental control are positioned. There can be n environmental sensors 504 (e.g., temperature sensors) associated with a rack 502 (i: Si 1,Si 2, . . . Si n).”) Pandey: Paragraph [0040] (“As shown in FIG. 5, sensor C1, for example, provides the supply and return temperature, and humidity at the cooling unit CU1. Other sensors, C2, C3, and C4 perform similar functions for cooling units CU2, CU3, and CU4, respectively. As will be described in more detail below, sensors C1, C2, C3, and C4 can be combined with a controller function to control the operation of the corresponding cooling unit. Further, each of the sensors C1, C2, C3, and C4 can be wireless network sensors connectable in a wireless sensor network as described above.”) [As shown in FIG. 2, the node 200 may include at least one a sensor device.  The sensor/controller C1 including the sensor device reads on “at least one internal sensor”.  The sensor/controller C1 including the processor communicating with the sensor device reads on “communicate with the internal sensors disposed inside the mesh device”.]  
Pandey and Reichel do not expressly teach that the chip is configured to “communicate with external sensors disposed outside the mesh device”.  However, Drego describes an integrated circuit. Drego teaches:
wherein the chip is configured to communicate with external sensors disposed outside the mesh device and communicate with the internal sensors disposed inside the mesh device. Drego: Column 14, lines 1-19 (“…the input data may include data capture by one or more external sensors that may be placed in operable communication with a system (e.g., integrated circuit 100) implementing the method 400…It shall be noted that dataset collected at the one or more sensors may include any suitable data that is detectable (e.g., via the one or more sensors) and that may be captured by the one or more sensors, the dataset may include any data relating to the surroundings and/or circumstances surrounding a system implementing the method 400 and/or the dataset may include data collected from disparate or connected systems (e.g., another system connected via a network (mesh network or the like)) that may be provided via a communication network to a machine implementing the method 400, and/or the data may include internal/external operational data of a machine implementing the method 400.”) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Pandey, Reichel, and Drego before them, for the chip of Pandey to the chip is configured to communicate with external sensors disposed outside the mesh device because the references are in the same field of endeavor as the claimed invention.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would provide an integrated circuit architecture that allows for enhanced sensor data processing capabilities and have further discovered related methods for implementing the integrated circuit architecture for several purposes. Drego Column 2, lines 9-13.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pandey, Drego, and further in view of Sloo.
Regarding claim 18, Pandey teaches all the claimed features of claim 16, from which claim 18 depends. However, Pandey and Reichel do not expressly teach the recitations of claim 18. Sloo describes systems and methods for controlling a climate control system of a smart-home environment that includes a plurality of smart devices.  Sloo teaches:
The wireless mesh device according to claim 16, wherein, the chip is further configured to obtain measured motion data collected by the sensors, wherein: Sloo: Paragraph [0068] (“Other examples of low-powered nodes include battery-powered versions of the smart hazard detectors 104. These smart hazard detectors 104 … may include any number and type of sensors, … occupancy/motion sensors,…”) 
when a specific area is not occupied according to the measured motion data, the chip is configured to calculate a time difference between the last time detecting occupancy and the current time, and Sloo: Paragraph [0068] (“Other examples of low-powered nodes include battery-powered versions of the smart hazard detectors 104. These smart hazard detectors 104 … may include any number and type of sensors, … occupancy/motion sensors,…”) Sloo: Paragraph [0079] (“In operation, … the smart thermostat 102 controls the HVAC or climate control system so as to achieve the desired temperature … temperature data from occupied rooms is more heavily weighted than temperature data from unoccupied rooms.”) Sloo: Paragraph [0085] (“According to embodiments, occupancy data obtained from the various low-powered and spokesman nodes located throughout the smart-home environment 100 is used to determine when the house is unoccupied and, upon determining that the house is unoccupied, the smart-home environment 100 automatically turns off or reduces operation of the HVAC system to conserve energy and lessen environmental impact…In some examples, the smart-home environment 100 determines that the home is unoccupied upon receiving no occupancy data from the low-powered and spokesman nodes in the home for the duration of a period of time, such as one hour.”) [From occupancy to unoccupancy, the determination of unoccupancy for the duration of a period of time reads on “calculate a time difference”.]
when the time difference is larger than or equal to a pre-defined threshold, the chip is configured to generate a control command for turning off the corresponding HVAC equipment.  Sloo: Paragraph [0085] (“In some examples, the smart-home environment 100 determines that the home is unoccupied upon receiving no occupancy data from the low-powered and spokesman nodes in the home for the duration of a period of time, such as one hour. In other words, if none of the low-powered or spokesman nodes detects any movement in the home during daytime hours for the duration of the period, then the smart-home environment 100 makes an inference that the home is unoccupied and invokes "auto away" to turn off or reduce operation of the HVAC system.”) [The node detection of no movement in the home for the duration of the period and the smart-home environment turning off the operation of the HVAC system reads on “the time difference is larger than or equal to a pre-defined threshold, the control node or the server generates a control command for turning off the corresponding HVAC equipment”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Pandey, Reichel, and Sloo before them, for the chip of Pandey to be configured to obtain measured motion data collected by the sensors; wherein, when detecting that a specific area is not occupied according to the measured motion data, the chip of Pandey would be configured to: calculate a time difference between the last time detecting occupancy and the current time, and when the time difference is larger than or equal to a pre-defined threshold, the chip of Pandey would generate a control command for turning off the corresponding HVAC equipment because the references are in the same field of endeavor as the claimed invention and they are focused on controlling an air conditioner or cooling unit.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because motion sensing as well as other techniques can be used in the detection and/or prediction of occupancy, where occupancy information is used in generating an effective and efficient scheduled program. Sloo Paragraph [0281]

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pandey, Drego, and further in view of Albinger.
Regarding claim 19, Pandey teaches all the claimed features of claim 16, from which claim 19 depends. However, Pandey and Reichel do not expressly teach the recitations of claim 19. Albinger describes system that modifies an environmental condition of a building zone.  Albinger teaches:
The wireless mesh device according to claim 16, wherein, the control commands comprise temperature control commands and flow rate control commands: Albinger: Paragraph [0004] (“Controllers for VAV units may utilize one or more feedback control devices to determine and drive the damper and valve actuators to setpoint positions based on building temperature setpoints.”) Albinger: Paragraph [0105] (“In a waterside and airside disturbance rejection system, a primary controller (e.g., zone controller 804) generates control signals that serve as air and water flow rate setpoints …”)
wherein, when the chip is configured to generate a temperature control command, Albinger: Paragraph [0097] (“…an integrated circuit, chip…”) Albinger: Paragraph [0129] (“Based on this comparison, the comparator (e.g., cooling setpoint comparator 820, heating setpoint comparator 822) may generate a zone temperature error signal (e.g., cooling zone temperature error 824 or heating zone temperature error 826) that is received by a zone temperature controller (e.g., cooling zone controller 828 or heating zone controller 830). The zone temperature controller may be configured to generate a flow rate setpoint (e.g., air flow rate setpoint 836, water flow rate setpoint 838) based on the temperature error signal…”) [The sending of the temperature error signal that is received at the cooling zone controller reads on “generate a temperature control command”.]
the chip also configured to generate a flow rate control command to control the flow rate of water in a corresponding water supply and return loop, wherein the controlled temperature is controlled to an indoor temperature setpoint at a minimum flow rate.  Albinger: Paragraph [0129] (“Process 1100 is shown to include a VAV controller 802 receiving a flow rate setpoint (e.g., air flow rate setpoint 836 or water flow rate setpoint 838) from an outer control loop (step 1102). The flow rate setpoint may be generated through a series of steps in the outer control loop. First, a comparator (e.g., cooling setpoint comparator 820 or heating setpoint comparator 822) of zone controller 804 may compare a zone temperature setpoint (e.g., zone temperature cooling setpoint 816 or zone temperature heating setpoint 818) received from a source external to system 800 (e.g., a supervisory controller, a user mobile device) to measured zone temperature feedback 814 from building zone 806. Based on this comparison, the comparator (e.g., cooling setpoint comparator 820, heating setpoint comparator 822) may generate a zone temperature error signal (e.g., cooling zone temperature error 824 or heating zone temperature error 826) that is received by a zone temperature controller (e.g., cooling zone controller 828 or heating zone controller 830). The zone temperature controller may be configured to generate a flow rate setpoint (e.g., air flow rate setpoint 836, water flow rate setpoint 838) based on the temperature error signal (e.g., cooling zone temperature error 824 and heating zone temperature error 826) and transmit the flow rate setpoint (e.g., air flow rate setpoint 836 or water flow rate setpoint 838) to VAV controller device 802. After verifying that the flow rate setpoint does not exceed a maximum or minimum flow rate limit stored in a flow/velocity span block (e.g., air flow span block 832 or water flow span block 834), the flow rate setpoint may be provided as input to a comparator (e.g., comparator 840 or comparator 842).”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Pandey, Reichel, and Albinger before them, for the control commands of Pandey to comprise temperature control commands and flow rate control commands: wherein, when the chip of Pandey and Albinger is configured to generate a temperature control command. the chip also configured to generate a flow rate control command to control the flow rate of water in a corresponding water supply and return loop, wherein the controlled temperature is controlled to an indoor temperature setpoint at a minimum flow rate because the references are in the same field of endeavor as the claimed invention and they are focused on controlling an air conditioner or cooling unit.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification to increase the capabilities of VAV controller units to operate efficiently even when subjected to waterside and airside system disturbances (e.g., fluctuations in the pressure of air and fluid flow). Albinger Paragraph [0004] Because it is not necessary to install VAV controller device 502 and equipment 504 as separate devices and then make a connection between them, technicians performing the installation may require less specialized training and fewer tools. Other advantages of a single device may include simplification of control and troubleshooting functions. However, in some embodiments, VAV controller device 502 and equipment 504 are packaged as separate devices that may be communicably coupled via a wired or a wireless connection. Albinger Paragraph [0086]
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2012/0085831 A1 to Kopp describes an environment control system for controlling the temperature in a room including a heating and cooling system; a thermostat for monitoring the temperature within a room and controlling the heating and cooling system; a motion sensor for detecting whether a door or window to the room has been opened; a presence detector for detecting whether the room is currently occupied; and a control system in communication with the thermostat, the motion sensor, and the presence detector.  The control system controls room temperature via the thermostat based at least in part on signals received from the thermostat, the motion detector and the presence detector. The control system controls the heating and cooling system to operate in a power savings mode when the room is unoccupied based on a series of time cycles during which the heating and cooling system is turned on or off as dictated by a plurality of temperature thresholds.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALICIA M. CHOI/Patent Examiner, Art Unit 2117